Citation Nr: 0844673	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-31 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for dysthymic disorder.  

2.  Entitlement to an initial, compensable rating for 
scarring on the penis shaft.  

3.  Entitlement to service connection for the loss of two top 
teeth, for dental treatment purposes.  

4.  Entitlement to an effective date earlier than March 28, 
2005, for the awards  of service connection for dysthymic 
disorder, bilateral hand eczema, and scarring on the penis 
shaft.  

5.  Entitlement to restoration of a 30 percent rating for 
bilateral hand eczema, from September 1, 2008.  

(The issue of entitlement to Service Disabled Veterans' 
Insurance (RH insurance) under 38 U.S.C.A. § 1922(a) is the 
subject of a separate appellate decision.)  

REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2006 rating decision in which the RO granted 
service connection and assigned an initial 30 percent rating 
for dysthymic disorder (claimed as depression/stress), 
granted service connection and assigned an initial 30 percent 
rating for bilateral hand eczema (claimed as skin condition), 
and granted service connection and assigned an initial 
noncompensable rating for scarring on the penis shaft 
(claimed as nerve condition); each grant of service 
connection was effective March 28, 2005; the RO also denied 
service connection for the loss of the top two teeth for 
dental treatment purposes.  In April 2006, the veteran filed 
a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in October 2006, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in October 2006.

In his April 2006 NOD, the veteran requested a personal 
hearing; however, in a statement received in March 2007, the 
veteran indicated that he wished to cancel his personal 
hearing request and, instead, wanted a Board hearing.  In 
September 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

Because the veteran has disagreed with the initial ratings 
assigned following the awards  of service connection for 
dysthymic disorder and scarring on the penis shaft, the Board 
has characterized these issues on appeal in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The Board's decision denying an effective date earlier than 
March 28, 2005, for the awards  of service connection for 
dysthymic disorder, bilateral hand eczema, and scarring on 
the penis shaft is set forth below.  The claims for an 
initial rating in excess of 30 percent for dysthymic disorder 
and an initial, compensable rating for scarring on the penis 
shaft, and the claim for service connection for the loss of 
two top teeth, for dental treatment purposes, are addressed 
in the remand following the order.  The claim for restoration 
of a 30 percent rating for bilateral hand eczema, from 
September 1, 2008-for which the veteran has completed the 
first of two actions required to place this matter in 
appellate status-is also addressed in the remand following 
the order.  These matters are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran when further action, on his part, is 
required.  

As final preliminary matters, the Board notes. initially,  
that, in his October 2006 substantive appeal, the veteran 
stated that while VA had defined his disability as scarring 
on the penis shaft, he was referring to damage to his 
urethra.  Review of the claims file reflects that a claim for 
service connection for damage to the urethra has not been 
adjudicated.  As such, this matter is not properly before the 
Board, and is thus referred to the RO for appropriate action.  

In addition, in September 2007, the veteran filed a claim for 
a rating in excess of 30 percent for bilateral hand eczema, 
and a claim for service connection for prostate cancer, 
claimed as due to Agent Orange exposure.  In December 2007, 
the veteran filed a claim for chronic neuropathy due to 
protoctomy [presumably, prostatectomy] and asked that this be 
added to his September 2007 claim.  Review of the claims file 
reflects that a claims for an increased rating for service-
connected eczema, service connection for prostate cancer, 
claimed as due to Agent Orange exposure, and service 
connection for chronic neuropathy, have not yet been 
addressed by the RO.  As such, these matters are not properly 
before the Board, and, thus, are  also referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  On March 28, 2005, the RO received the veteran's initial 
claims for service connection for a skin condition and a 
nerve condition.  In a July 2005 statement,  the veteran 
added that he was also being treated for stress.  

3.  The record contains no statement or communication from 
the veteran, prior to March 28, 2005, that constitutes a 
pending claim for service connection for dysthymic disorder, 
bilateral hand eczema, or scarring on the penis shaft.  


CONCLUSION OF LAW

The claim for an effective date earlier than March 28, 2005, 
for the awards  of service connection for dysthymic disorder, 
bilateral hand eczema, and scarring on the penis shaft is 
without legal merit.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.400 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In the present appeal, the October 2006 SOC and September 
2008 supplemental SOC (SSOC) included citation to the 
provisions of 38 C.F.R. § 3.400 and discussion of the legal 
authority governing effective dates for awards  of service 
connection.  An April 2006 letter specifically provided 
notice regarding the assignment of effective dates.  
Moreover, the veteran has been afforded the opportunity to 
present evidence and argument with respect to the claim for 
an earlier effective date for the awards  of service 
connection for dysthymic disorder, bilateral hand eczema, and 
scarring on the penis shaft.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the veteran.  As explained below, the claim for 
earlier effective dates lacks legal merit; therefore, the 
duties to notify and assist required by the VCAA are not 
applicable to this claim.  See Mason v. Principi¸ 16 Vet. 
App. 129, 132 (2002).  

II.  Analysis

Under the applicable criteria, generally, the effective date 
of an award based on, inter alia, an original claim, shall be  
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38  
U.S.C.A. § 5110(a) (West 2002).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) (2008).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating intent to apply for one or more benefits under the 
laws administered by VA, from a claimant, his duly-authorized 
representative, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a).

The record reflects that, on March 28, 2005, the veteran 
filed an initial claim for service connection for, inter 
alia, a skin condition and a nerve condition.  In a July 2005 
statement, the veteran indicated that he had been suffering 
stress since a circumcision performed in service, adding that 
he was receiving treatment for stress at the Miami VA Medical 
Center (VAMC).  In the March 2006 rating decision, the RO 
granted service connection for scarring on the penis shaft 
(claimed as nerve condition), dysthymic disorder (claimed as 
depression/stress), as secondary to the service-connected 
disability of scarring on the penis shaft, and bilateral hand 
eczema (claimed as skin condition), each effective March 28, 
2005.  The effective date of the awards  of service 
connection was based on the date of receipt of the veteran's 
claim for service connection for a skin condition and a nerve 
condition.  

In his April 2006 NOD, the veteran asserted that his claim 
went back to 1993, when he was working at the Miami VAMC and 
submitted a claim.  During the September 2008 hearing, he 
stated that he filed a claim for benefits when he was working 
at the Miami VAMC in 1992, and that the awards  of service 
connection for dysthymic disorder, bilateral hand eczema, and 
scarring on the penis shaft should be effective from that 
date.  He added that his skin condition started when he was 
in service.  

Notwithstanding the veteran's assertions, the Board finds 
that the record includes no document that can be construed as 
a claim for service connection for dysthymic disorder, 
bilateral hand eczema, or scarring on the penis shaft, 
associated with the claims file prior to March 28, 2005.  
While, as indicated above, the governing legal authority 
authorizes an effective date for the grant of service 
connection as early as the day after the date of the 
veteran's discharge from service if a claim for service 
connection was filed within one year of discharge, such is 
not the case here.  

In this regard, the earliest record in the claims file 
regarding a claim for service connection is a June 1975 claim 
for service connection for a reproductive organ condition and 
a venereal disease condition.  The veteran was afforded a VA 
examination in August 1975 which reflected a normal skin 
examination and normal findings on psychiatric examination.  
The diagnosis was sequela of circumcision.  The RO denied 
service connection for circumcision and venereal disease in a 
September 1975 rating decision.  Following this rating 
decision, the veteran submitted documents regarding his 
dependents and educational benefits, however, the next 
communication from the veteran regarding entitlement to 
service connection is his claim for service connection for 
trauma to the mouth, front teeth, and a cyst on the right 
back of his shoulder.  This claim was received on June 16, 
1992.  

Therefore, as there is no communication which can be 
construed as a claim, formal or informal, for service 
connection for dysthymic disorder, bilateral hand eczema, or 
scarring on the penis shaft within one year of separation 
from service, the appropriate effective date for the awards  
of service connection for these disabilities is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b)(2)(i).  

In regard to the veteran's service-connected scarring on the 
penis shaft, the Board has considered the fact that the June 
1975 claim indicated that the veteran was seeking service 
connection for a reproductive organ condition, and the August 
1975 VA examination did note that suture scars were 
prominent, with the diagnosis being sequela of circumcision.  
Even if the September1975 denial of service connection for 
circumcision is considered to have also encompassed  scarring 
on the penis, March 28, 2005 is the earliest effective date 
available for the award of service connection for that 
disability.  

The effective date for a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(q)(1)(ii). 

Although notified of the RO's September 1975 denial of 
service connection for circumcision by letter in October 
1975, the veteran did not initiate an appeal; hence that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 
38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The next document regarding a claim for service connection 
was the June 1992 claim for service connection, which clearly 
related only to claims for a dental condition and a cyst on 
the back.  Thereafter, the next communication from the 
veteran expressing a claim for service connection is the 
claim received on March 28, 2005.  Prior to March 28, 2005, 
there were no pending claims as to scarring on the penis 
shaft pursuant to which service connection could have been 
granted.  Even if scarring on the penis shaft was included in 
the June 1975 claim for service connection for a reproductive 
organ condition, this claim was finally resolved by the 
September 1975 rating decision.  As such, an effective date 
prior to the date of that rating decision is legally 
precluded.  There is also no document indicating an intent by 
the veteran to reopen his claim for service connection for a 
reproductive organ condition, to include scarring on the 
penis shaft, between the September 1975 rating decision and 
the claim received on March 28, 2005.  

In this case, the first document that can clearly be 
construed as a claim for the benefits sought was filed on 
March 28, 2005.  In this regard, while the veteran argues 
that service connection should be granted from the date of 
his June 1992 claim, this claim was clearly for service 
connection for a dental condition and a cyst on the back.  In 
July 1992, the RO requested information from the veteran 
regarding his claimed cyst on the back, however, he did not 
respond to this request, and, in a September 1992 letter, the 
RO informed him that his claim was disallowed.  The next 
communication from the veteran is his March 28, 2005 claim 
for service connection.  

Based on the foregoing, there is no legal basis for granting 
service connection for any of these disabilities prior to 
this date.  Rather, the governing legal authority makes clear 
that, under these circumstances, the effective date can be no 
earlier than that assigned.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective date for the awards  of 
service connection for dysthymic disorder, bilateral hand 
eczema, and scarring on the penis shaft earlier than March 
28, 2005, is assignable, the claim for earlier effective 
dates for the grants of service connection for these 
disabilities must be denied.  Where, as here, the law and not 
the evidence is dispositive, the matter on appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An effective date earlier than March 28, 2005, for the awards  
of service connection for dysthymic disorder, bilateral hand 
eczema, and scarring on the penis shaft is denied.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.  

The Board notes, initially, that the veteran last underwent 
VA evaluation for his service-connected dysthymic disorder 
and scarring on the penis shaft in December 2005 and January 
2006, respectively.  

On VA mental disorders examination in December 2005, the 
veteran described being depressed since his in-service 
circumcision.  He stated that he had never received any 
psychiatric treatment or therapy.  The Axis I diagnosis was 
dysthymic disorder, and the examiner opined that the 
veteran's symptoms of depression were of moderate severity 
and interfered moderately with his social functioning and 
mildly to moderately with his industrial functioning.  During 
the September 2008 hearing, the veteran testified that he was 
taking medications to help alleviate his symptoms of anxiety 
and depression, and stated that he had no close friends.  He 
added that his psychiatric problems had gotten worse since 
the December 2005 VA examination.  

On VA genitourinary examination in January 2006, the veteran 
complained of persistent pains in the penis as a result of 
poor suture work by the urologist who performed the in-
service circumcision.  Physical examination revealed the skin 
on the shaft of the penis to be somewhat tight, with some 
scarring.  The examiner noted that there was clearly some 
scar tissue which formed following the circumcision, but 
whether or not the scar tissue was causing pain was more of a 
subjective finding.  During the September 2008 hearing, the 
veteran testified that the scarring on the penis shaft 
impaired his ability to have sexual relationships and caused 
problems with urination.  The veteran also indicated his 
willingness to report to a VA examination, if necessary.  

To ensure that the record reflects the current severity of 
the veteran's service-connected dysthymic disorder and 
scarring on the penis shaft, the Board finds that more 
contemporaneous medical findings, responsive to the pertinent 
rating criteria, are needed to properly evaluate these 
disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA 
has a duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered contemporaneous).  

Additionally, the Board notes that, in addition to dysthymic 
disorder related to his in-service circumcision, medical 
records from the Social Security Administration (SSA) include 
a May 2007 mental health report, in which the veteran's VA 
psychiatrist described his diagnoses as dysthymic disorder 
plus mood disorder-depression associated with severe 
multiple medical problems, cancer and HIV.  The Board 
emphasizes that if it is not medically possible to 
distinguish the effects of service-connected and nonservice-
connected conditions, the reasonable doubt doctrine mandates 
that all signs and symptoms be attributed to the veteran's 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181 (1998); 38 C.F.R. § 3.102.  Hence, in evaluating the 
veteran's service-connected dysthymic disorder, the VA 
examiner should render findings in this regard.  

Accordingly, the RO should arrange for the veteran to undergo 
VA psychiatric and dermatological examinations, by 
appropriate physicians, at a VA medical facility.  

As for the claim for service connection for the loss of the 
two top teeth, for dental treatment purposes, the veteran 
testified during the September 2008 hearing that his two top 
teeth were broken when he entered service, and that his teeth 
were removed in service because of an accident in which he 
hit his jaw.  He added that he was given a permanent bridge 
in service.  The veteran's representative suggested that the 
reported jaw injury may have aggravated the problem with the 
veteran's teeth.  In addition, the Board notes that, in his 
June 1992 claim for service connection, the veteran reported 
that he experienced trauma to the mouth, specifically, the 
front teeth, in 1973.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.   
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

Disability compensation and VA dental treatment may be 
provided for certain specified types of service-connected 
dental disorders.  For other types of service-connected 
dental disorders, the claimant may receive treatment only and 
not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 
4.150, 17.161.  

The veteran has explicitly stated that he is seeking service 
connection only for treatment purposes.  Moreover, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment.  38 C.F.R. 
§ 3.381.  

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II(a) basis.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. 
§ 17.161(c).  Mere dental treatment or cracking a tooth while 
eating is not sufficient to establish eligibility for 
treatment.  Similarly, broken bridgework due to injury is not 
dental trauma because it must be the injury of a natural 
tooth.  Further, for the purposes of determining whether a 
veteran has treatment eligibility, the term "service 
trauma" does not include the intended effects of treatment 
provided during the veteran's military service.  VAOPGCPREC 
5- 97 (1997), 63 Fed. Reg. 15,556 (1997). 

The significance of Class II(a) eligibility is that VA 
provides any reasonably necessary dental treatment, without 
time limitation, for conditions attributable to service 
trauma, whereas other service-connected noncompensable dental 
conditions are typically subject to one-time treatment and 
timely application after service.  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.  

Service treatment records reflect that, in his report of 
medical history on enlistment in October 1972, the veteran 
described severe tooth or gum trouble, and the physician 
noted that he had a couple of missing teeth.  Nevertheless, 
no teeth were marked as missing on dental examination on 
enlistment examination.  The veteran was seen for urgent 
treatment of teeth numbers 16 and 17 in May 1973.  The 
veteran's dental health record reflects that a maxillary 
flipper was inserted in August 1973, and that the veteran had 
maxillary denture repair in February 1974.  The only remark 
regarding dental examination and additional defects and 
diseases on separation examination in September 1974 was 
"acceptable."  

While the service treatment records do not include any 
complaints or findings regarding an injury to the jaw, as 
described by the veteran, he is competent to report the 
history of in-service injuries.  See, e.g., Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1991).  

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

On VA examination in August 1975, the examiner noted that the 
veteran had an upper dental bridge.  Records of VA treatment 
reflect that, in April 2007, the veteran was missing teeth 
numbers 8, 9, 16, and 19.  In May 2007, the veteran's 
defective bridge from tooth number 6 to tooth number 11 was 
removed, and teeth numbers 6, 7, 10, and 11 were re-prepped 
and a temporary bridge was fabricated and cemented. 

Parenthetically, the Board notes that these recent records of 
VA treatment include a March 2007 dental eligibility note, in 
which a dentist found that the veteran was eligible for Class 
V treatment.  Class V eligibility is available to a veteran 
who is participating in a rehabilitation program under 38 
U.S.C. Chapter 31 for such dental services as are 
professionally determined necessary for any of the reasons 
enumerated in 38 C.F.R. § 17.47(g).  38 C.F.R. § 17.161(i).  
Despite this eligibility determination, the subsequent 
records of VA dental treatment include notations that the 
veteran was in dental category Class V and Class VI.  Class 
VI eligibility is available to a veteran scheduled for 
admission or otherwise receiving care and service under 
Chapter 17 of 38 U.S.C. for outpatient dental care which is 
medically necessary, i.e., for a dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.  38 C.F.R. § 17.161(j).  Despite these 
findings, Class II(a) eligibility has not been established.  

Given the above,  the Board finds that a VA dental 
examination and opinion as to the relationship, if any, 
between the loss of the two front teeth, and the reported in-
service trauma to the jaw-based on full consideration of the 
veteran's documented medical history and assertions, and 
supported by stated rationale-would be helpful in resolving 
the claim for service connection for loss of the top two 
teeth for treatment purposes.  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by a dentist, at a VA medical facility.  

The veteran is hereby notified that failure to report to any 
scheduled examination(s), without good cause, may result in a 
denial of the claim(s) (as each original claim(s)s will be 
adjudicated on the basis of the evidence of record).  See 38 
C.F.R. § 3.655 (2008).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examinations, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  During the 
September 2008 hearing, the veteran reported treatment for 
his dysthymic disorder at the Miami VAMC, adding that he was 
most recently seen the preceding month.  In addition, the 
Board notes that, in a July 2005 VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA)), the veteran reported 
that he received treatment at the Miami VAMC from 1988 to the 
present, and in a statement accompanying that release, the 
veteran specifically indicated that he had received treatment 
for stress in July 2004  While records of treatment from the 
Miami VAMC (dated from June 2005 to June 2008) have been 
associated with the claims file, the veteran's statements 
reflect that more recent records of VA treatment for his 
service-connected dysthymic disorder are available.  
Moreover, it is not clear from the record whether records 
prior to June 2005 were requested, but the veteran's 
statements indicate that there may also be pertinent records 
from prior to June 2005.    

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent records from the above-named facility, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal 
facilities. 

In addition to the foregoing medical records, the claims file 
reflects that the veteran completed a VA vocational 
rehabilitation and employment program in February 2008.  
However, no VA vocational rehabilitation folder has been 
forwarded to the Board, .  When discussing his dysthymic 
disorder during the September 2008 hearing, the veteran 
stated that he had stopped working; however, he also reported 
that he was currently working in the County Records 
Department.  The veteran's testimony indicates his veteran's 
vocational rehabilitation records are potentially pertinent 
the claim for a higher initial rating for dysthymic disorder.  
Hence, the RO should associate with the claims file the 
veteran's vocational rehabilitation folder.  The Board again 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn, 11 Vet. App. at 
466-67; Bell, 2 Vet. App. at 613.  

The Board also finds that further notification action with 
respect to  the claims for an initial rating in excess of 30 
percent for dysthymic disorder, and for an initial, 
compensable rating for scarring on the shaft of the penis is 
warranted.  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in the claimant's possession.

June and August 2005 VCAA notice letters advised the veteran 
of the information and evidence needed to substantiate his 
claims for service connection for a dental condition, skin 
condition, and nerve condition, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  Despite 
the foregoing, the veteran has not been furnished a letter 
providing notice of the evidence needed to support his claims 
for an initial rating in excess of 30 percent for dysthymic 
disorder, and an initial, compensable rating for scarring on 
the penis shaft.  

While a July 2008 letter advised the veteran of how VA 
determines disability ratings, and included the rating 
criteria for scars which are superficial and painful on 
examination, and mental disorders, because this letter did 
not list the dysthymic disorder or scarring on the penis 
shaft issues, it could not serve to provide notice regarding 
the information and evidence needed to substantiate the 
claims for higher initial ratings for those disabilities.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, advise the 
veteran of the evidence necessary to support the claims 
remaining on appeal, and give him another opportunity to 
present information and/or evidence pertinent to the claims.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  The RO's adjudication of the claims for higher 
ratings for dysthymic disorder and scarring on the penis 
shaft should include consideration of whether "staged 
rating" (assignment of different ratings for different 
periods of time, based on the facts found), pursuant to 
Fenderson, is warranted.  

As a final matter, the Board notes that, in a June 2008 
rating decision, the RO reduced the rating of the veteran's 
bilateral hand eczema from 30 percent disabling to 0 percent 
disabling, effective September 1, 2008.  In July 2008, the 
veteran filed an NOD with the reduction of the rating of his 
service-connected bilateral hand eczema from 30 percent 
disabling to 0 percent disabling.  

An NOD has been filed with the reduction of the rating of 
service-connected bilateral hand eczema from 30 percent 
disabling to 0 percent disabling; however, the RO has yet to 
issue a SOC with respect to that claim, the next step in the 
appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).  Consequently, this matter must be 
remanded to the RO for the issuance of an SOC.  Id.  The 
Board emphasizes, however, that to obtain appellate review of 
any issue not currently in appellate status, a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.202.
 
Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO must furnish to the veteran 
and his representative an SOC with 
respect to the June 2008 reduction of the 
rating of service-connected bilateral 
hand eczema from 30 percent disabling to 
0 percent disabling.  Along with the SOC, 
the RO should furnish a VA Form 9, and 
afford them the appropriate opportunity 
to submit a substantive appeal perfecting 
an appeal on that claim.  The veteran and 
his representative are hereby reminded 
that to obtain appellate review of any 
matter not currently in appellate 
status-here, entitlement to restoration 
of a 30 percent rating for bilateral hand 
eczema, from September 1, 2008-a timely 
appeal must be perfected within 60 days 
of the issuance of the SOC.

2.  The RO should obtain from the Miami 
VAMC all records of evaluation and/or 
treatment of dysthymic disorder and 
scarring on the shaft of the penis, as 
well as any records of dental treatment, 
prior to June 2005 and since June 2008.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3. The RO should associate with the 
veteran's claims file any existing 
vocational rehabilitation folder or 
records.  

4.  The RO should furnish to the veteran 
and his representative a VCAA-compliant 
letter requesting that the veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal.  

In its letter, the RO should explain how 
to establish entitlement to an initial 
rating in excess of 30 percent for 
dysthymic disorder, and an initial, 
compensable rating for scarring on the 
penis shaft, as well as explain the 
evidence that will be obtained by VA and 
the type of evidence that is the 
veteran's ultimate responsibility to 
submit.    

The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period)

5.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

6.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA psychiatric, dermatological, 
and dental examinations, by appropriate 
physicians, at a VA medical facility.  
The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physicians designated to 
examine the veteran, and the reports of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physicians prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  Each physician should set forth 
all examination findings, along with the 
rationale for any conclusions reached, in 
a printed (typewritten) report.

Psychiatric examination - The 
psychiatrist should describe the severity 
of the veteran's service-connected 
dysthymic disorder by rendering specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of:  memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; neglect 
of personal hygiene and appearance; 
suicidal ideation; and delusions and/or 
hallucinations.  The examiner should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score that 
represents the level of impairment due to 
the veteran's service-connected dysthymic 
disorder, and an explanation of what the 
score means.  

If more than one psychiatric disorder is 
diagnosed, in providing the above-noted 
findings, the examiner should, to the 
extent possible, distinguish 
symptoms/impairment attributable to the 
veteran's service-connected dysthymic 
disorder from those attributable to any 
other diagnosed disorder(s).  However, if 
it is not medically possible to do so, 
the examiner should clearly so state, 
indicating that the findings are with 
respect to the veteran's overall 
psychiatric impairment. 

Dermatology examination - The physician 
should describe the severity of the 
veteran's service-connected scarring on 
the penis shaft by rendering responsive 
to the criteria for rating scars, to 
include measurement of the length and 
width of the scars, as well as the area 
of the scarring in square inches.  The 
examiner should indicate whether such 
scarring is superficial, stable or 
unstable, painful on examination, or 
causes limitation of function.  If the 
scarring causes limitation of function, 
the examiner should describe such  
limitation, as appropriate.  

Dental examination - Considering the 
veteran's documented history and 
assertions, the dentist should offer an 
opinion as whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that the 
veteran sustained dental trauma to the 
top two teeth in service, resulting in 
his current dental condition.  The 
examiner should specifically provide 
address whether the veteran's top two 
teeth were removed in service as a result 
of injury or aggravation of a condition 
that existed prior to his entry into 
service.  

If the examiner finds that the veteran 
lost his two front teeth as a result of 
aggravation of a dental condition that 
existed prior to service, the examiner 
should offer an opinion as whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that 
the teeth were lost as a result of a 
permanent worsening of the pre-existing 
condition as a result of service, or as a 
result of trauma sustained in service, or 
whether the loss of the teeth was the 
result of a natural progression of the 
dental condition that existed prior to 
service.  

7.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claims for higher 
initial ratings for dysthymic disorder 
and scarring on the shaft of the penis 
should include consideration of whether 
"staged rating" pursuant to Fenderson 
(cited to above), is warranted

10.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


